DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Acknowledgment is made of applicant’s claim for foreign priority under 35 U.S.C. 119 (a)-(d). The certified copies have been received.

Information Disclosure Statement
The information disclosure statements (IDS’s) submitted on 04 June 2020 and 05 November 2021 are in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statements have been considered by the Examiner.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-8 & 13-19 is/are rejected under 35 U.S.C. 102(a)(1) as being clearly anticipated by Oyanagi et al. (US 2008/0213518 A1).
As related to independent claim 1, Oyanagi et al. teaches an active energy ray curable ink composition comprising at least (A) a scaly metallic pigment, (B) a polymerizable compound, and (D) a photo initiator (Oyanagi et al. – Page 1, Paragraphs 10-17), wherein the scaly metallic pigment has a 50% volume average diameter of 0.05 µm or more and less than 0.5 µm and an average thickness of 5.0 nm or more and less than 50 nm, and a content of an non-reactive solvent is 0.01 weight% to 5.00 weight% (Oyanagi et al. – Page 1, Paragraph 12; Page 4, Paragraphs 67-80; Page 5, Paragraphs 83-89 and Page 12, Paragraphs 237-245 and Tables 1 & 2).
As related to dependent claim 2, Oyanagi et al. teaches a resin (P) with a weight average molecular weight of 12000 or less, and with an acid value of 5 to 100 (Oyanagi et al. –  Page 4, Paragraphs 77-79 and Page 10, Paragraph 202).
As related to dependent claim 3, Oyanagi et al. teaches the polymerizable compound comprises 50 weight% or more of a polyfunctional monomer (Oyanagi et al. –  Page 7, Paragraphs 121-125).
As related to independent claim 4, Oyanagi et al. teaches an active energy ray curable ink composition comprising at least (A) a scaly metallic pigment, (B) a polymerizable compound, and (C) a nonionic dispersant (Oyanagi et al. – Page 1, Paragraphs 10-17 and Page 6, Paragraphs 106 & 108).
As related to dependent claim 5, Oyanagi et al. teaches a weight ratio (C/A) of the (C) nonionic dispersant with respect to the (A) scaly metallic pigment is 0.1 to 2.0 (Oyanagi et al. –  Page 12, Paragraphs 237-245 and Tables 1 & 2).
As related to dependent claim 6, Oyanagi et al. teaches a weight ratio (C/B) of the (C) nonionic dispersant with respect to the (B) polymerizable compound is 0.001 to 0.02 (Oyanagi et al. –  Page 7, Paragraphs 124-125 and Pages 12-13, Tables 1- 3).
As related to dependent claim 7, Oyanagi et al. teaches a weight average molecular weight of the (C) nonionic dispersant is 500 to 5,000 (Oyanagi et al. –  Page 6, Paragraphs 106-110 and Pages 12-13, Tables 1- 3).
As related to dependent claim 8, Oyanagi et al. teaches the (A) scaly metallic pigment has a 50% volume average diameter of 0.05 µm or more and less than 0.5 µm and an average thickness of 5.0 nm or more and less than 50 nm, and an aspect ratio (50% volume average diameter/average thickness) of 4 to 50 (Oyanagi et al. – Page 1, Paragraph 12; Page 2, Paragraph 34 – Page 3, Paragraph 41).
As related to further dependent claim 13, Oyanagi et al. teaches the polymerizable compound comprises 50 weight% or more of a polyfunctional monomer (Oyanagi et al. –  Page 7, Paragraphs 121-125).
As related to further dependent claim 14, Oyanagi et al. teaches a weight ratio (C/B) of the (C) nonionic dispersant with respect to the (B) polymerizable compound is 0.001 to 0.02 (Oyanagi et al. –  Page 7, Paragraphs 124-125 and Pages 12-13, Tables 1- 3).
As related to further dependent claim 15, Oyanagi et al. teaches a weight average molecular weight of the (C) nonionic dispersant is 500 to 5,000 (Oyanagi et al. –  Page 6, Paragraphs 106-110 and Pages 12-13, Tables 1- 3).
As related to further dependent claim 16, Oyanagi et al. teaches a weight average molecular weight of the (C) nonionic dispersant is 500 to 5,000 (Oyanagi et al. –  Page 6, Paragraphs 106-110 and Pages 12-13, Tables 1- 3).
As related to further dependent claim 17, Oyanagi et al. teaches the (A) scaly metallic pigment has a 50% volume average diameter of 0.05 µm or more and less than 0.5 µm and an average thickness of 5.0 nm or more and less than 50 nm, and an aspect ratio (50% volume average diameter/average thickness) of 4 to 50 (Oyanagi et al. – Page 1, Paragraph 12; Page 2, Paragraph 34 – Page 3, Paragraph 41).
As related to further dependent claim 18, Oyanagi et al. teaches the (A) scaly metallic pigment has a 50% volume average diameter of 0.05 µm or more and less than 0.5 µm and an average thickness of 5.0 nm or more and less than 50 nm, and an aspect ratio (50% volume average diameter/average thickness) of 4 to 50 (Oyanagi et al. – Page 1, Paragraph 12; Page 2, Paragraph 34 – Page 3, Paragraph 41).
As related to further dependent claim 19, Oyanagi et al. teaches the (A) scaly metallic pigment has a 50% volume average diameter of 0.05 µm or more and less than 0.5 µm and an average thickness of 5.0 nm or more and less than 50 nm, and an aspect ratio (50% volume average diameter/average thickness) of 4 to 50 (Oyanagi et al. – Page 1, Paragraph 12; Page 2, Paragraph 34 – Page 3, Paragraph 41).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the Examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the Examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim(s) 9-12 & 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Oyanagi et al. (US 2008/0213518 A1) in view of  OYANAGI et al. (US 2010/0009136 A1).
As related to independent claim 9, Oyanagi et al. teaches an active energy ray curable ink composition comprising at least (A) a scaly metallic pigment, (B) a polymerizable compound, and (D) a photo initiator (Oyanagi et al. – Page 1, Paragraphs 10-17).  It would have been obvious to one of ordinary skill in the art to recognize the desire for and the intended consequence of such an active energy ray curable ink composition to have a relatively high L* value [i.e. one of the purposes of using a metallic pigment is to increase the lightness, L* value].  Meanwhile, OYANAGI et al. teaches an active energy ray curable ink composition comprising at least (A) a scaly metallic pigment, (B) a polymerizable compound, and (D) a photo initiator (OYANAGI et al. – Page 2, Paragraphs 14-27), wherein an L* value of a liquid interface of the active energy ray curable ink composition is 30 or more (OYANAGI et al. – Page 1, Paragraph 12 and Figure 1, shown below).  It would have been obvious to one of ordinary skill in the art at the time of the invention to specify the L* value of Oyanagi et al. to include the L* value of OYANAGI et al. in an effort to provide an ink set that can form a printed surface having a metallic gloss with any color tone on a printed matter (OYANAGI et al. – Page 1, Paragraph 10).


    PNG
    media_image1.png
    465
    574
    media_image1.png
    Greyscale


As related to independent claim 12, the combination of Oyanagi et al. and OYANAGI et al. remains for the reasons indicated above and continues to teach a method for predicting a metal tone of a printed material by an active energy ray curable ink composition comprising at least (A) a scaly metallic pigment, (B) a polymerizable compound, and (D) a photo initiator, comprising predicting by measuring an L* value of a liquid interface of the ink composition (Oyanagi et al. – Page 1, Paragraphs 10-17; OYANAGI et al. – Page 1, Paragraphs 10-12; Page 2, Paragraphs 14-27; and Figure 1, shown above).
As related to dependent claim 10, the combination of Oyanagi et al. and OYANAGI et al. remains as applied above and continues to teach the (B) polymerizable compound has a specific gravity of 0.98 to 1.15, and a surface tension of 33.0 to 45.0 mN/m (Oyanagi et al. – Page 3, Paragraph 43 and Page 5, Paragraphs 93 & 99 and OYANAGI et al. – Page 4, Paragraph 54 and Page 6, Paragraph 106).
As related to dependent claim 11, the combination of Oyanagi et al. and OYANAGI et al. remains as applied above and continues to teach the (A) scaly metallic pigment has a 50% volume average diameter of 0.05 µm or more and less than 0.5 µm and an average thickness of 5.0 nm or more and less than 50 nm, and an aspect ratio (50% volume average diameter/average thickness) of 4 to 50 (Oyanagi et al. – Page 1, Paragraph 12; Page 2, Paragraph 34 – Page 3, Paragraph 41 and OYANAGI et al. – Page 3, Paragraphs 45-48).
As related to further dependent claim 20, the combination of Oyanagi et al. and OYANAGI et al. remains as applied above and continues to teach the (A) scaly metallic pigment has a 50% volume average diameter of 0.05 µm or more and less than 0.5 µm and an average thickness of 5.0 nm or more and less than 50 nm, and an aspect ratio (50% volume average diameter/average thickness) of 4 to 50 (Oyanagi et al. – Page 1, Paragraph 12; Page 2, Paragraph 34 – Page 3, Paragraph 41 and OYANAGI et al. – Page 3, Paragraphs 45-48).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Aoyama et al. (US 2012/0052261 A1) teaches an ink jet recording composition with metallic pigment particles of a certain size and a low specific gravity.  SAIGA et al. (US 2017/0355868 A1) teaches a liquid composition comprising similar scaly metallic pigments, polymerizable compounds, and photo initiators.  Hirade et al. (US 2019/0031897 A1) teaches an ink jet ink composition comprising similar scaly metallic pigments, polymerizable compounds, and photo initiators.
Examiner's Note: Examiner has cited particular Figures & Reference Numbers, Columns, Paragraphs and Line Numbers in the references as applied to the claims above for the convenience of the applicant. Although the specified citations are representative of the teachings of the art and are applied to the specific limitations within the individual claim, other passages and figures may apply as well. It is respectfully requested from the applicant in preparing responses, to fully consider the references in their entirety as potentially teaching all or part of the claimed invention, as well as the context of the passage as taught by the prior art or disclosed by the Examiner.
Any inquiry concerning this communication or earlier communications from the Examiner should be directed to JOHN P ZIMMERMANN whose telephone number is (571)270-3049. The Examiner can normally be reached Monday-Thursday 0700-1730 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the Examiner by telephone are unsuccessful, the Examiner’s supervisor, Stephen Meier can be reached on (571) 272-2149. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/John Zimmermann/Primary Examiner, Art Unit 2853                                                                                                                                                                                                        6